DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 06/06/2022. 
The Examiner acknowledges the preliminary amendment filed on 06/06/2022 in which amendments were submitted. 
Claims 20 to 39 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 12/02/2021 are noted. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 39 is rejected under 35 U.S.C. 101 because they cover both non-statutory subject matter and statutory subject matter.  More specifically, Claims 39 is directed to computer readable media that cover signals per se, which are non-statutory subject matter.  
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101).  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).

Claims 20 to 39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. Each of Claims 20 to 39 has been analyzed to determine whether it is directed to any judicial exceptions.  

Step 1
In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention.  The instant invention claims a method, an apparatus and a device in claims 20 to 39.  As such, the claimed invention falls into the broad statutory categories of invention.  However, claims that fall within one of the four statutory categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas.
Step 2A, Prong 1
Each of Claims 20 to 39 recite steps or instructions or rules for providing a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG.  Further, each of Claims 20 to 39 recite steps or instructions involving performing observations, judgements or evaluations, which are mental processes under the 2019 PEG.  Accordingly, each of Claims 20 to 39 recites an abstract idea.
Specifically, independent Claim 20 (and its dependent Claims 21 to 28) recites a (New) method for game live-streaming, applied to a live-streaming server, comprising: 
performing preliminary screening on one or more audience accounts, receiving a game request sent by an audience account that satisfy the preliminary screening, and displaying on an live-streaming interface the audience account that sent the game request, a condition of the preliminary screening comprising a game account classification of an audience account belonging to a game account classification of a collaborative game selected by a live-streaming account, the game account classification comprising a game account level of an audience account and a server where the game account of the audience account is located (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
receiving a collaborative gaming request from the live-streaming account, the collaborative gaming request comprising: 
a collaborative account selected by the live-streaming account from one or more audience accounts for collaborative gaming, and a collaborative game selected by the live-streaming account from one or more games to be recommended (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
invoking a cloud game service process to start the collaborative game and synchronize the collaborative game to the live-streaming interface (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
receiving a game operation instruction from the live-streaming account, and invoking the cloud game service process to update a video stream of the collaborative game corresponding to a live-streaming interface of the live-streaming account and a live-streaming interface of a non- collaborative account of the one or more audience accounts (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); -2- 4856-3835-6771.1 Atty. Dkt. No. 056946-0346LZ2106291 CNO 1-US 
receiving a game operation instruction from the collaborative account, and invoking the cloud game service process to update a video stream of the collaborative game corresponding to a live-streaming interface of the collaborative account (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); and 
recording operation information of the live-streaming account and the collaborative account for collaborative gaming based on the invoking the cloud game service process (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG),
wherein the operation information comprises: time to start the collaborative game, time to end the collaborative game, and a reason to end the collaborative game(rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG).

Independent Claim 29 (and its dependent Claims 30 to 37) recites (New) an apparatus for game live-streaming, comprising:
a request receiving unit, configured to: 
perform preliminary screening on one or more audience accounts, receive a game request sent by an audience account that satisfy the preliminary screening, and display on an live-streaming interface the audience account that sent the game request, a condition of the preliminary screening comprising a game account classification of an audience account belonging to a game account classification of a collaborative game selected by a live- streaming account, the game account classification comprising a game account level of an audience account and a server where the game account of the audience account is located (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
receive a collaborative gaming request from the live-streaming account, the collaborative gaming request comprising: 
a collaborative account selected by the live-streaming account from one or more audience accounts for collaborative gaming, and a collaborative game selected by the live-streaming account from one or more games to be recommended (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); -5- 4856-3835-6771.1 Atty. Dkt. No. 056946-0346LZ2106291 CNO 1-US 
a cloud game invoking unit, configured to invoke a cloud game service process to start the collaborative game and synchronize the collaborative game to the live-streaming interface (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
a first update unit, configured to receive a game operation instruction from the live- streaming account, and invoke the cloud game service process to update a video stream of the collaborative game corresponding to a live-streaming interface of the live-streaming account and a live-streaming interface of a non-collaborative account of the one or more audience accounts (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
a second update unit, configured to receive a game operation instruction from the collaborative account, and invoke the cloud game service process to update a video stream of the collaborative game corresponding to a live-streaming interface of the collaborative account (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); and 
a record game progress unit, configured to record operation information of the live- streaming account and the collaborative account for collaborative gaming based on the invoking the cloud game service process (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG), 
wherein the operation information comprises: time to start the collaborative game, time to end the collaborative game, and a reason to end the collaborative game (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG).

Independent Claim 38 recites (New) a device for game live-streaming, comprising a memory and a processor (additional elements), wherein the memory is configured to store a computer program; and the processor is configured to read the computer program stored in the memory and to execute a method for game live-streaming of claim 20 (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG).

As indicated above, each of independent Claims 20, 29, 38, and 39 (and their respective dependent claims) recites at least one step or instruction or rule for: (i) conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and (ii) performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG.  Therefore, each of the above-identified claims recites an abstract idea.  
Further, dependent Claims 21 to 28 and 30 to 37 merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they’re merely incidental or token additions to the claims that do not alter or affect how the process steps are performed.

Step 2A, Prong 2
The above-identified abstract idea in each of independent Claims 20, 29, 38, and 39 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG because the additional elements (identified above in independent Claims 20, 29, 38, and 39), either alone or in combination, generally link the use of the above-identified abstract idea to a particular technological environment or field of use.  More specifically, the additional elements of: a memory and processor are generically recited computer elements in independent Claims 20, 29, 38, and 39 (and their respective dependent claims) that do not improve the functioning of a computer, or any other technology or technical field.  Nor do these additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Furthermore, the above-identified generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  For at least these reasons, the abstract idea identified above in independent Claims 20, 29, 38, and 39 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG.
Moreover, the above-identified abstract idea is not integrated into a practical application under 2019 PEG because the claimed method and system merely implements the above-identified abstract idea (e.g., fundamental economic practice and certain method of organizing human activity) using rules (e.g., computer instructions) executed by a computer (e.g., processing system including a processor as claimed).  In other words, these claims are merely directed to an abstract idea with additional generic computer elements which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  Additionally, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  That is, like Affinity Labs of Tex. v. DirecTV, LLC, the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution.  Thus, for these additional reasons, the abstract idea identified above in independent Claims 20, 29, 38, and 39 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG.
Accordingly, independent Claims 20, 29, 38, and 39 (and their respective dependent claims) are each directed to an abstract idea under 2019 PEG. 

Step 2B

None of Claims 20 to 39 include additional elements that are sufficient to amount to significantly more than the abstract idea for at least the following reasons.  These claims require the additional elements of a memory and processor. These additional elements are generically claimed computer components which enable a game to be conducted by performing the basic functions of: (i) receiving, processing, and storing data, (ii) automating mental tasks and (iii) receiving or transmitting data over a network, e.g., using the Internet to gather data.  The courts have recognized such computer functions as well understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See, Versata Dev. Group, Inc. v. SAP Am., Inc. , 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
The above-identified computer components are generically claimed in Claims 20 to 39 to enable the game to be conducted by performing the basic functions of receiving, processing, and storing data.  The courts have recognized such computer functions as well‐understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  See, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  

Applicant’s specification describes the generic nature of these additional elements in paragraph 40.  
The claimed terms including a processor and a memory are reasonably construed as generic computing devices.  Like SAP America vs Investpic, LLC (Federal Circuit 2018), it is clear, from the claims themselves and the specification, that these limitations require no improved computer resources, just already available computers, with their already available basic functions, to use as tools in executing the claimed process. 
Furthermore, Applicant’s specification does not describe any special programming or algorithms required for the processing system including a processor, memory and gaming accessory including a control component.  This lack of disclosure is acceptable under 35 U.S.C. §112, first paragraph since this hardware performs non-specialized functions known by those of ordinary skill in the computing arts.  By omitting any specialized programming or algorithms, Applicant's specification essentially admits that this hardware is conventional and performs well understood, routine and conventional activities in the computing industry or arts.  In other words, Applicant’s specification demonstrates the well-understood, routine, conventional nature of the above-identified additional elements (e.g., a processing system including a processor, a memory and a gaming accessory including a control component) because it describes these additional elements in commercially available products and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a) (see Berkheimer memo from April 19, 2018, (III)(A)(1) on page 3).  Adding hardware that performs “‘well understood, routine, conventional activit[ies]’ previously known to the industry” will not make claims patent-eligible (TLI Communications).
Like the “telephone unit” or cellular phone in TLI Communications, this hardware (a processing system including a processor, a memory and a gaming accessory including a control component) merely performs well understood, routine, and conventional activities previously known to the industry.  For these reasons, the above-identified additional components of a processing system including a processor, a memory and a gaming accessory including a control component are not significantly more.   
The recitation of the above-identified generic computer limitations in Claims 20 to 39 amounts to mere instructions to implement the abstract idea on a computer.  Simply using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); and TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).  Moreover, implementing an abstract idea on a generic computer, does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. 
A claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); and Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016).  However, a technical explanation as to how to implement the invention should be present in the specification for any assertion that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes.  That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  Here, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  Instead, as in Affinity Labs of Tex. v. DirecTV, LLC 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016), the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution. 
For at least the above reasons, the apparatuses of Claims 20 to 39 are directed to applying an abstract idea (e.g., rules for conducting a game and/or mental process) on a general purpose computer without (i) improving the performance of the computer itself (as in McRO, Bascom and Enfish), or (ii) providing a technical solution to a problem in a technical field (as in DDR).  In other words, none of Claims 20 to 39 provides meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that these claims amount to significantly more than the abstract idea itself.  
Taking the additional elements individually and in combination, the additional elements do not provide significantly more.  Specifically, when viewed individually, the above-identified additional elements in independent Claims 20, 29, 38, and 39 (and their dependent claims 21 to 28 and 30 to 37) do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment.  That is, neither the general computer elements nor any other additional element adds meaningful limitations to the abstract idea because these additional elements represent insignificant extra-solution activity.  When viewed as a combination, these above-identified additional elements simply instruct the practitioner to conduct a game and/or mental process with well-understood, routine and conventional activity specified at a high level of generality in a particular technological environment.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  As such, the above-identified additional elements, when viewed as whole, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Thus, Claims 20 to 39 merely apply an abstract idea to a computer and do not (i) improve the performance of the computer itself (as in Bascom and Enfish), or (ii) provide a technical solution to a problem in a technical field (as in DDR).
Therefore, none of the Claims 20 to 39 amounts to significantly more than the abstract idea itself (Step 2B: NO). 
Accordingly, Claims 20 to 39 are not patent eligible and rejected under 35 U.S.C. 101 as being directed to abstract ideas implemented on a generic computer in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. and the 2019 PEG.

AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20 to 39 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0072322 A1 to Navok et al. in view of U.S. Patent Application Publication 2014/0243083 A1 to Bae et al. 


Regarding Claim 20, and similarly recited Claim 29, 38, and 39, (New) Novak discloses a method for game live-streaming, applied to a live-streaming server, …an apparatus for game live-streaming…, comprising:
performing preliminary screening on one or more audience accounts, receiving a game request sent by an audience account that satisfy the preliminary screening, and displaying on an live-streaming interface the audience account that sent the game request, a condition of the preliminary screening comprising a game account classification of an audience account belonging to a game account classification of a collaborative game selected by a live-streaming account, the game account classification comprising a game account level of an audience account and a server where the game account of the audience account is located (figs. 9-10, 13-17, [0049], [0109], [0118]-[0120], [0127]-[0128] discloses the game server 302 determines whether a condition for transmitting the request for the game spectator input information is satisfied at step S1004. The condition may be related to any status or state of the network game as generally understood in the art. For example, the condition may be related to an event which is occurring or will be occurring in the network game. In other words, the condition may be related to a storyline of the network game. The condition may be preprogrammed or predetermined. For example, the condition be satisfied in association with a predetermined event of the network game. The condition may also include a random or variable element); 
receiving a collaborative gaming request from the live-streaming account, the collaborative gaming request comprising: 
a collaborative account selected by the live-streaming account from one or more audience accounts for collaborative gaming ([0144]-[0147]), and 
a collaborative game selected by the live-streaming account from one or more games to be recommended (figs. 10-16, [0144]-[0147]);
receiving a game operation instruction from the live-streaming account, and invoking the cloud game service process to update a video stream of the collaborative game corresponding to a live-streaming interface of the live-streaming account and a live-streaming interface of a non- collaborative account of the one or more audience accounts ([0073], [0074], [0130]-[0133], [0135]); -2- 4856-3835-6771.1 Atty. Dkt. No. 056946-0346LZ2106291 CNO 1-US 
receiving a game operation instruction from the collaborative account, and invoking the cloud game service process to update a video stream of the collaborative game corresponding to a live-streaming interface of the collaborative account (figs. 10 to 16, [0073], [0074], [0094]-[0095, [0112], [0130]-[0133], [0135]); and 
recording operation information of the live-streaming account and the collaborative account for collaborative gaming based on the invoking the cloud game service process ([0086], [0124]), 
wherein the operation information comprises: time to start the collaborative game, time to end the collaborative game, and a reason to end the collaborative game ([0105], [0145]).  

However, Navok does not explicitly disclose invoking a cloud game service process to start the collaborative game and synchronize the collaborative game to the live-streaming interface. 
In a related invention, Bae discloses providing a cloud service using game platform based on streaming. Bae discloses invoking a cloud game service process to start the collaborative game and synchronize the collaborative game to the live-streaming interface ([0048], [0053]-[0057]).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Navok and include the features of Bae in order to enhance and improve the gaming system of Navok with providing streaming services for game players. 

Regarding Claim 21, and similarly recited Claim 30, (New) Navok in view of Bae discloses the method of claim 20, further comprising:
receiving a game close instruction from the live-streaming account, releasing the invoked cloud game service process, and displaying a live-streaming interface of the one or more games to be recommended (Navok, [0145]); or 
receiving, from the live-streaming account, an instruction to stop collaborative gaming with the collaborative account, and updating the collaborative account as a non-collaborative account (Navok, [0145], [0093]-[0094], [0112], [0149]).  

Regarding Claim 22, and similarly recited Claim 31, (New) Navok in view of Bae discloses the method of claim 20, prior to said receiving the collaborative gaming request from the live-streaming account, further comprising:
displaying a live-streaming interface of the one or more games to be recommended in response to receiving a live-streaming request from the live-streaming account (Navok, [0104], [0125]); and 
displaying information of an audience account on the live-streaming interface in response to receiving a request for watching the live-streaming from the audience account (Navok, [0049], [0103], [0113]).  

Regarding Claim 23, and similarly recited Claim 32, (New) Navok in view of Bae discloses the method of any one of claims 20, prior to said receiving the collaborative gaming request from the live-streaming account, further comprising:
obtaining, from the live-streaming account, a condition configured for screening out the collaborative account (Navok, [0018], [0109], [0125]-[0127]); 
screening out at least one candidate audience account matching the condition from the one or more audience accounts (Navok, [0121], [0125]-[0127]); and -3- 4856-3835-6771.1 Atty. Dkt. No. 056946-0346LZ2106291 CNO 1-US 
displaying any of the at least one candidate audience account as a candidate collaborative account in response to receiving a collaborative gaming request from the any of the at least one candidate audience account, causing the live-streaming account to determine the collaborative account from the candidate collaborative account (Navok, [0015]-[0016], [0121]-[0127]).  

Regarding Claim 24, and similarly recited Claim 33, (New) Navok in view of Bae discloses the method of claim 23, wherein the condition comprises any one or more of:
an interest degree of an audience account corresponding to the live-streaming account being greater than a predetermined value (Navok, [0109]-[0110]); 
an electronic trading behavior of an audience account complying with an electronic trading rule established by the live-streaming account (Navok, [0109]-[0110]).  

Regarding Claim 25, and similarly recited Claim 34, (New) Navok in view of Bae discloses the method of claim 23, wherein said obtaining, from the live-streaming account, the condition configured for screening out the collaborative account, comprises:
receiving a request for account screen setting from the live-streaming account, and displaying a screening condition setting option on the live-streaming interface (Navok, [0015]-[0016], [0121]-[0127]); and
receiving, from the live-streaming account, editing information for the screening condition setting option, and generating the condition configured for screening out the collaborative account (Navok, [0015]-[0016], [0121]-[0127]).  

Regarding Claim 26, and similarly recited Claim 35, (New) Navok in view of Bae discloses the method of claim 23, wherein said receiving the collaborative gaming request from the any of the at least one candidate audience account, comprises:
displaying a trigger icon corresponding to the collaborative gaming request on a live- streaming interface of the candidate audience account (Navok, figs. 10-14); and 
receiving the collaborative gaming request from the candidate audience account upon operating the trigger icon (Navok, figs. 10-14).  

Regarding Claim 27, and similarly recited Claim 36, (New) Navok in view of Bae discloses the method of claim 20, said receiving the game operation instruction from the live- streaming account or the collaborative account, and invoking the cloud game service process to update the video stream of the collaborative game, comprises:-4- 4856-3835-6771.1 Atty. Dkt. No. 056946-0346LZ2106291 CNO 1-US 
receiving the game operation instruction from the live-streaming account or the collaborative account (Navok, figs. 10-16, [0015]-[0016], [0121]-[0127]), 
sending the game operation instruction to the cloud game service process, causing the cloud game service process to perform an operation to update the video stream of the collaborative game (Bae, ([0048], [0053]-[0057]); and 
obtaining the updated video stream of the collaborative game from the cloud game service process (Navok, [0093]-[0094]).  

Regarding Claim 28, and similarly recited Claim 37, (New) The method of claim 20, in response to receiving the collaborative gaming request from the live-streaming account, further comprising:
establishing a voice connection between the live-streaming account and the collaborative account ([0055], [0142]).  

Conclusion
Claims 20 to 39 are examined above. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is provided in the Notice of References cited. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715